     Case 2:20-cv-02199-JCM-NJK Document 25
                                         26 Filed 03/22/21 Page 1 of 2


 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
 3    DANA SNIEGOCKI, ESQ.
      Nevada Bar No. 11715
 4    E-mail: dsniegocki@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 5    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 6
      Tel: (702) 805-8340
 7    Fax: (702) 805-8340
      E-mail: jfoley@hkm.com
 8    Attorneys for Plaintiff
 9
                                  UNITED STATES DISTRICT COURT
10
                                       DISTRICT OF NEVADA
11
       JESSIE GRAY, an Individual,
12                                                       CASE NO.: 2:20-CV-02199-JCM-NJK
                            Plaintiff,
13
14     vs.                                               STIPULATION AND ORDER TO
                                                         DISMISS WITH PREJUDICE
15     GRAYHAWK LEASING, LLC DBA
       PEPSI BEVERAGES COMPANY, a
16     foreign limited-liability company,
17
                            Defendant.
18
19
20            The parties, Plaintiff JESSIE GRAY (“Plaintiff”) and Defendant GRAYHAWK
21    LEASING, LLC d/b/a PEPSI BEVERAGES COMPANY, (“Defendant”), (hereinafter “the
22    parties”) by and through their respective attorneys of record, hereby stipulate and agree to the
23    dismissal of this action in its entirety, with prejudice.
24    ///
25    ///
26    ///
27    ///
28    ///


                                                  Page 1 of 2
     Case 2:20-cv-02199-JCM-NJK Document 25
                                         26 Filed 03/22/21 Page 2 of 2


 1          Each party is to bear its own attorneys’ fees and costs.
 2
 3    Dated: March 19, 2021                           Dated: March 19, 2021
 4
 5    HKM EMPLOYMENT ATTORNEYS LLP                    LANDAU LAW LLP

 6
      By: /s/ Dana Sniegocki                          By _/s/_James H. Berry, Jr.
 7    JENNY L. FOLEY, Ph.D., ESQ.                     JAMES H. BERRY, JR.
      Nevada Bar No. 9017                             jberry@landaufirm.com
 8
      E-mail: jfoley@hkm.com                          Admitted pro hac vice
 9    DANA SNIEGOCKI, ESQ.                            1880 Century Park East, Suite 1101
      Nevada Bar No. 11715                            Los Angeles, CA 90067
10    E-mail: dsniegocki@hkm.com                      Telephone: (310) 557-0050
      1785 East Sahara, Suite 300                     Facsimile: (310) 557-0056
11    Las Vegas, Nevada 89104                         Attorneys for Defendant
12    Telephone: (702) 805-8340
      Facsimile: (702) 805-8340
13    Attorneys for Plaintiff

14
                                                ORDER
15
16                                              IT IS SO ORDERED:

17
                                                ___________________________________
18                                              UNITED STATES DISTRICT JUDGE
19                                                        March 22, 2021
                                                DATED:
20
21
22
23
24
25
26
27
28


                                               Page 2 of 2
